               Case 2:20-cv-01048-MJP Document 33 Filed 08/11/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          AMAZON CONTENT SERVICES                            CASE NO. C20-1048 MJP
            LLC, et al.,
11                                                             MINUTE ORDER
                                    Plaintiffs,
12
                    v.
13
            KISS LIBRARY, et al.,
14
                                    Defendants.
15

16
            The following minute order is made by the direction of the court, the Honorable Marsha
17
     J. Pechman, United States District Judge:
18
            The Court has reviewed Plaintiffs’ Status Report (Dkt. No. 31) and Orders the Parties to
19
     file a Joint Status Report by no later than September 16, 2021 or, if appropriate, for Plaintiffs to
20
     move for default by no later than September 16, 2021.
21
            The clerk is ordered to provide copies of this order to all counsel.
22
            Filed August 11, 2021.
23

24


     MINUTE ORDER - 1
             Case 2:20-cv-01048-MJP Document 33 Filed 08/11/21 Page 2 of 2




 1                                        Ravi Subramanian
                                          Clerk of Court
 2
                                          s/Paula McNabb
 3                                        Deputy Clerk

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
